EXHIBIT 12 Baxter International Inc. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (unaudited — in millions, except ratios) years ended December 31 Income from continuing operations before income taxes $ Fixed charges Interest costs(1) Estimated interest in rentals(2) 58 70 83 71 67 Fixed charges as defined Adjustments to income from continuing operations Interest costs capitalized ) Net (gains) losses of less than majority-owned affiliates, net of dividends 2 (1 ) ) (1 ) 1 Income from continuing operations as adjusted $ Ratio of earnings from continuing operations to fixed charges Excludes interest on uncertain tax positions. Represents the estimated interest portion of rents.
